TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00309-CR



                                     Julian Cano Jr., Appellant

                                                    v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 2009-258, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Julian Cano, Jr., has filed a pro se notice of appeal from his conviction

for the offense of driving while intoxicated. The district court has certified that this is a plea-bargain

case, the defendant has no right of appeal, and the defendant has waived the right of appeal. See

Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed

Filed: July 9, 2010

Do Not Publish